Citation Nr: 0418904	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  01-05 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
duodenal ulcer.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1957 to June 1959 and 
from October 1961 to August 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 RO decision that determined that 
new and material evidence had not been received to reopen the 
veteran's claim.  

In an earlier decision promulgated in May 2000, the Board 
determined that new and material evidence had not been 
received to reopen the claim of service connection on a 
direct basis.  The Board referred the issue of service 
connection for a psychiatric disorder as secondary to his 
service-connected ulcer disability for adjudication.  

Thereafter it appears the veteran submitted a Notice of 
Disagreement (NOD) to a June 2000 rating action that denied 
the claim of secondary service connection.  The RO then 
issued an August 2002 Supplemental Statement of the Case 
(SSOC) that limited the veteran's appeal to his secondary 
service connection claim.  

The Board finds that the issue on appeal at this time should 
be characterized as stated on the preceding page.  

The now reopened claim of service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of 
the document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence received since the May 2000 decision of the 
Board includes evidence, which is not cumulative or redundant 
of evidence, previously considered and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disorder, to 
include as secondary to the service-connected duodenal ulcer 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claim to reopen, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
appellant's claim to reopen.  However, nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the appellant's claim to reopen, which was 
received before that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Alternatively, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  

In the present case, the May 2000 decision of the Board 
declined to reopen the claim of service connection on a 
direct basis.  

The veteran did not perfect an appeal with regard to this 
decision, and it is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the May 2000 decision.  As such, the Board will 
consider evidence submitted since this determination in order 
to determine whether that evidence is new and material to 
reopen the veteran's service connection claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.  

The lay statements, a VA neuropsychology opinion and a 
private medical opinion were not previously before the Board 
in May 2000.  

Based on a careful review of the claims file, the Board finds 
there is new medical evidence that warrants further 
consideration in connection with the veteran's service 
connection claim.  

Specifically, in a letter dated in August 2000, the veteran's 
VA outpatient clinical physician noted that, based on a 
review of excerpted medical records, it appeared that the 
veteran had an anxiety condition while in service.  The Board 
notes that VA outpatient clinical records dated from April 
1996 to June 1998 reflect the veteran's ongoing treatment and 
diagnoses of generalized anxiety disorder.  

In a letter dated in June 2001, the private treating 
physician noted the veteran's history of peptic ulcer disease 
and history of anxiety.  The physician stated his belief that 
"it [was] possible that the illnesses he suffered during his 
military service, including stress and ulcers, [might] have 
aggravated a preexisting state of mild anxiety."  

In an October 2001 VA examination, the examiner reviewed the 
veteran's medical records and diagnosed the veteran with 
post-traumatic stress disorder with a Global Assessment of 
Functioning (GAF) score of 45.  The examiner opined that the 
veteran's anxiety and depression "[were] primarily service 
connected."  

The examiner noted that, while the veteran's initial loss of 
self-esteem came from his severe head injuries, he opined 
that it was more likely than not that his psychiatric 
condition was related to his medical disability.  

The examiner commented that the subsequent draft into the 
military and the stress experienced by the veteran after 
being inducted should be addressed.  

In a January 2002 letter, a VA psychiatrist opined that the 
veteran's anxiety, depression, and peptic ulcer "began when 
at boot-camp" due to extreme stress.  While the examiner 
noted some inconsistencies in the veteran's past medical 
history, he stated that the veteran's "nervous symptoms 
began during military service."  

In regard to the evidence submitted since the may 2000 
decision, the Board finds that it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the September 1990 Board decision, or cumulative or 
duplicative of the evidence previously of record.  

Furthermore, as the lay statement and testimony of the 
veteran are presumed credible to the extent they pertain to 
the factual nature of the veteran's current psychiatric 
conditions, and given the independent medical opinions of 
record with respect to etiology of his current disability, it 
appears that the veteran has disabilities that may be related 
to service.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a acquired psychiatric 
disorder, to include as secondary to the service-connected 
duodenal ulcer, the appeal to this extent is allowed, subject 
further action as discussed hereinbelow.  


REMAND

Having reopened the veteran's claim for service connection 
for a psychiatric disorder, to include as secondary to the 
veteran's service-connected ulcer disability, the Board finds 
that additional evidentiary development is necessary.  

Specifically, the Board finds that the RO should obtain his 
treatment records from the Boston VA Outpatient Clinic for 
the period from January 1990, which have been identified by 
the veteran as being relevant to his appeal.  

The Board also concludes that VA examination is warranted in 
order to establish whether the veteran's claimed psychiatric 
disorder had their onset during service, or due to disease or 
injury in service or was caused or aggravated by the service-
connected duodenal ulcer disease.  

Also, in his December 2003 Report of Contact, the RO 
discovered that the veteran had not received RO 
correspondence due to an incorrect address.  The veteran had 
previously requested a hearing before the RO, as well as, a 
Board hearing.  

It does not appear that the veteran was scheduled for a 
hearing that was later cancelled or whether the veteran 
withdrew his hearing request.  \

The RO should clarify whether the veteran still desires a 
hearing.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  

2.  The RO should obtain any medical 
treatment records for the veteran's 
claimed disabilities, to include any 
psychiatric treatment or counseling, from 
VA for the period from January 1990 to 
the present.  

3.  The RO should take appropriate steps 
to contact the veteran and inquire 
whether he still wants a hearing (i.e. a 
hearing.  Based on his response, the RO 
should take appropriate action.  Any 
response received should be associated 
with claims folder and should be 
addressed to the extent possible before 
the claims folder is returned to the 
Board after development and adjudication 
indicated hereinbelow.  

4.  The RO should arrangements for a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
psychiatric disorder.  The claims folder 
should be to the examiner(s) for review.  
The examination report, or an addendum to 
the report, should reflect that such a 
review was made.  All indicated testing 
should be performed.  Based on his/her 
review of the case, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran has 
a current psychiatric disability that is 
due to disease or injury in service or 
that was caused or aggravated by the 
service-connected duodenal ulcer disease.  
The rationale for all opinions expressed 
and conclusions reached should be set 
forth.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims.  If any benefit sought continues 
to be denied, the RO should issue a 
Supplemental Statement of the Case to the 
appellant and his representative, if any, 
and afford them an opportunity to respond 
thereto.  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



